Citation Nr: 1014054	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  07-40 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to April 
1964.

This matter is before the Board of Veterans' Appeals on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that the Veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated June 2009.


FINDING OF FACT

The Veteran does not have a current psychiatric disorder 
related to his active service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the January 2007, prior to the 
date of the issuance of the appealed rating decision.

The Board further notes that, in the January 2007 letter, the 
Veteran was notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
	
VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorder 
described by the Veteran.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.





Analysis

The Veteran contends that his psychiatric disorder is related 
to his active service.
Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

If a condition is noted at the time of the Veteran's 
examination and acceptance into service, the presumption of 
soundness will not apply and inquiry must be had into the 
issue of whether the presumption of aggravation applies; 
(i.e., whether the disorder may be presumed to have underwent 
an increase or worsening during service).  38 U.S.C.A. 
§ 1111. Where a preexisting disease or injury is noted on a 
Veteran's entrance examination, "a preexisting injury ... 
will be considered to have been aggravated by active ... 
service where there is an increase in disability during such 
service." 38 C.F.R. § 3.306 (2009). There is no presumption 
of aggravation of a preexisting injury unless the pre-service 
disability increased in severity during service.  38 U.S.C.A. 
§ 1153; Paulson v. Brown, 7 Vet.App. 466 (1995).

A preexisting disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  Lack of aggravation can be shown by 
establishing either that there was no increase in disability 
or that any increase in disability was due to the natural 
progression of the preexisting condition.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306; Wagner, 370 F.3d at 1096.

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

Service treatment records reflect that the Veteran had a 
normal psychiatric stated at his January 1962 enlistment 
examination.  During service, the Veteran was hospitalized, 
with an admission diagnosis of schizophrenic reaction, 
unspecified type that did not exist prior to entry, and was 
not due to his own misconduct.  During the course of his 
hospitalization, the diagnosis was changed to: emotionally 
unstable personality, passive aggressive type with schizoid 
trends.  The Veteran was subsequently provided with a Medical 
Board Evaluation.  The Medical Board opined that the Veteran 
suffered from no disability which was the result of an 
incident of service, or which had been aggravated thereby; 
rather, the diagnosis represented an inherent, pre-existing 
defect which impaired functional usefulness to such an extent 
as to cause military unfitness.  

Post service VA treatment records dated January to June 2003 
and May to July 2004 were silent to any treatment for or 
diagnosis of any psychiatric disorder.  

A November 2006 mental health assessment noted that the 
Veteran brought documentation indicating that he was 
diagnosed with emotionally unstable personality disorder 
while in the military hospital in 1963.  He reported that he 
was married for 13 years, had two children.  Insight was 
good, mood and affect were neutral, judgment was good, and 
concentration was fair.  The Veteran initially reported 
hearing voices but later indicated that he had problems with 
his temper and being around people.  He did not articulate a 
clear history of a formal thought or perceptual disorder.  
The psychologist noted that it appeared as though personality 
issues and impulsiveness were the primary issues.

During the Veteran's March 2009 hearing before the 
undersigned Veterans Law Judge, the Veteran testified that, 
in service, he had troubles with the service member who was 
in charge of the boiler room.  The Veteran admitted that he 
had thoughts about putting this service member in the super 
heater and closing the door, which is when he was sent to the 
hospital.  He added that, after his troubles in service, he 
felt like he was not fit to do anything right anymore, and 
people made him nervous.  He added that he had tried to work 
for others since service, but, every time he was told to do 
something, it just made him want to hurt somebody, so, he had 
worked for himself for a long time.

The Veteran was afforded a VA examination in October 2009.  
The examiner noted that records showed that the Veteran 
reported he had a psychiatric consultation following a motor 
vehicle accident resulting in a head injury and loss of 
consciousness in 1960.  However at examination, the Veteran 
stated that he was never seen by a psychiatrist before his 
military service.  The examiner noted that in February 1964 
the Veteran was admitted to the US Naval Hospital in Newport, 
Rhode Island.  He was diagnosed with schizophrenic reaction, 
unspecified type.  In April 1964, the diagnosis was changed 
to emotionally unstable personality passive aggressive type 
with schizoid trends, for which the Veteran received a 
medical board discharge.  After a thorough mental status 
examination, the examiner noted that there was no axis I 
diagnosis, and assigned a Global Assessment of Functioning 
score of 80.  The examiner concluded that Veteran did not 
meet the criteria for a mental disorder at this time.  The 
examiner also stated that he would have to resort to mere 
speculation to opine whether the Veteran suffered from a 
mental disorder before he entered the military.  

While the service treatment records include a diagnosis of 
emotionally unstable personality, personality disorders are 
not considered "diseases or injuries" within the meaning of 
applicable legislation and, hence, do not constitute 
disabilities for VA compensation purposes.  See 38 C.F.R. §§ 
3.303(c), 4.9, 4.127 (2008).  However, service connection may 
be granted, in limited circumstances, for disability due to 
aggravation of a constitutional or developmental abnormality 
by superimposed disease or injury (see VAOPGCPREC 82-90, 55 
Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 
245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).

In this case however, post service treatment records were 
silent to a diagnosis of any psychiatric disorder.  The 
November 2006 VA psychologist indicated that the Veteran's 
personality issues and impulsiveness were the primary issues, 
but did not provide a diagnosis.  Likewise, after review of 
the record and examination, the October 2009 VA examiner 
concluded that the Veteran currently did not meet the 
criteria for a mental disorder. The VA examiner noted that 
this opinion was based on a review of the claims folder, 
outpatient treatment records and an interview with the 
veteran. 

The Board notes that the Veteran submitted numerous 
statements and was afforded a hearing in which he asserted 
that he had psychiatric troubles since his active service.  
The Board notes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Whether lay evidence is competent and sufficient in a 
particular case is a fact issue to be addressed by the Board.  

However, as noted above, the evidence does not show that the 
Veteran currently has any diagnosed psychiatric disorder.  
Therefore, in absence of proof of a present disability, there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The Board is required to enter decisions 
based on the laws and regulations passed.  38 U.S.C.A. 
§ 7104.
  
As there is no evidence showing that the Veteran incurred 
psychiatric disorder during his active service, the Board 
must find that the preponderance of the evidence is against 
entitlement to service connection for a psychiatric disorder.  
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor of 
the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5170(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER


Service connection for a psychiatric disorder is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


